Dismissed and Memorandum Opinion filed March 12, 2009







 
Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00958-CR
____________
 
MARCOS GONZALEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County, Texas
Trial Court Cause No.
48205
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of misdemeanor assault. On September 17,
2008, the trial court sentenced appellant to confinement for 365 days in the
Fort Bend County Jail and assessed a fine of $2,000.  Appellant filed a timely
notice of appeal.  




Appellant
did not retain counsel to prosecute this appeal.  Appellant also did not pay
for preparation of the reporter=s record.  No brief has been filed.  On February 5, 2009,
this court ordered a hearing to determine whether appellant wished to continue
his appeal.  On March 2, 2009, the trial court conducted the hearing.  The
record of the hearing was filed in this court on March 5, 2009.  Based upon the
trial court hearing record, we may consider the appeal without a brief as
justice may require.  See Tex. R.
App. P. 38.8(b).  
At the
hearing, appellant testified that he has completed serving his sentence and he
no longer desires to appeal.  To expedite a decision in this case, we suspend
the requirement in Texas Rule of Appellate Procedure 42.2(a) for a written
motion to dismiss the appeal.  See Tex. R. App. P. 2.
Accordingly,
we grant appellant=s request and order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore. 
Do not publish C Tex.
R. App. P. 47.2(b).